Citation Nr: 1434684	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-40 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaption grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1963 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2014, the Veteran appeared and provided testimony before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The VBMS system includes additional records submitted after the file was transferred to the Board that have not been initially considered by the RO, including the report of an April 2014 VA examiner.  However, the file includes a June 2014 written statement from the Veteran waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The VBMS system also includes a report of general information reflecting the Veteran intended to file a claim for special monthly compensation based on aid and attendance.  Accordingly, this issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 





FINDINGS OF FACT

1.  The Veteran's bilateral service connected foot disabilities are permanent and total and result in "loss of use" of his lower extremities to the extent that locomotion is precluded without the aid of a cane or wheelchair.

2.  Special home adaption grants are precluded by law when specially adapted housing is found to be warranted.


CONCLUSIONS OF LAW

1.  Criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 1151(c)(1), 2101, 2001A (West 2002); 38 C.F.R. § 3.809 (2013).   

2.  Criteria for a special home adaption grant are not met.  38 U.S.C.A. §§ 1151(c)(1), 2101, 2001A, 2104 (West 2002); 38 C.F.R. § 3.809a (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to, in relevant part, the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In this case, the Veteran is service-connected for multiple disabilities related to his feet, including bilateral pes planus, second toe hammer toe on the left foot, second and fifth toe hammer toe on the right foot, and bilateral hallux abductovalgus.  In an October 2002 rating decision he was also awarded total disability based on individual unemployability (TDIU) on an extraschedular basis, primarily due to his bilateral service-connected foot disabilities.  Accordingly, the Board finds the Veteran's service-connected bilateral foot disabilities are sufficient to meet the criteria for a permanent and total disability for the purposes of 38 C.F.R. § 3.809.

Additionally, the Veteran has credibly testified that he primarily uses a walker and a VA provided stair lift to get around his home, and outside of the house he requires use of a wheelchair, including during his hearing before the undersigned.  In April 2014, the Veteran was examined by a VA doctor who indicated the Veteran was only able to stand for approximately 15 minutes or walk 1/16 of a mile with use of a cane, otherwise his multiple service-connected food disabilities compromised his weight bearing ability.  The examiner specifically opined the Veteran used an assistive device as normal mode of locomotion, including constant use of canes.  

Therefore, affording all benefit of the doubt to the Veteran, the Board finds his permanent and total service-connected bilateral foot disabilities preclude locomotion under 38 C.F.R. § 3.809(d).  Accordingly, the Veteran's claim for specially adapted housing is granted.

The Veteran also has a claim pending before the Board for special home adaption under 38 C.F.R. § 3.809a.  However, 38 C.F.R. § 3.809a(a) specifically provides that a Veteran is not eligible for assistance under this section if he is entitled to assistance under 38 C.F.R. § 3.809, as is the case here.  Therefore, because the Veteran's claim under 38 C.F.R. § 3.809 has been granted, his entitlement to a grant under 38 C.F.R. § 3.809a is precluded as a matter of law, and is denied.

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in this case, the denial of special home adaption was denied as a matter of law, and the VCAA does not affect maters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002).  Additionally, the Veteran's appeal for specially adapted housing was granted in full.  Therefore, no further discussion of the VA's duties to notify and assist is required.
ORDER

The appeal as to entitlement to specially adapted housing is granted.  

The appeal as to entitlement to a special home adaptation grant is dismissed.  




______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


